UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7141


DAVID JUNIOR HOWELL,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia     Department    of
Corrections,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-00925-TSE-JFA)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Junior Howell, Appellant Pro Se. Donald Eldridge Jeffrey,
III,   Assistant  Attorney  General,  Richmond,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Junior Howell, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012) petition.           The order is not appealable unless a circuit

justice    or    judge     issues    a    certificate       of    appealability.        28

U.S.C. § 2253(c)(1)(A) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El      v.   Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Howell has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss       the    appeal.         We    dispense     with    oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3